 



Exhibit 10.1

             
MASTER FINANCE LEASE
  ZIONS CREDIT CORPORATION   Lease No: 0011995
 
           
(T)
  P.O. Box 3954        
 
  Salt Lake City, UT 84110-3954   Dated: March 2, 2007
 
           

ZIONS CREDIT CORPORATION (hereinafter “LESSOR”), a Utah corporation, with
offices at 37 West 100 South, Salt Lake City, Utah and Omniture, Inc.
(hereinafter “LESSEE”), with offices at 550 E. Timpanogos Circle, Orem Ut. 84097
in consideration of the mutual covenants and promises hereinafter set forth
agree as follows:

1.   LEASE. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor
(for commercial and business purposes only) the property described and referred
to in any Equipment Schedule or Schedules now or hereafter executed by the
parties hereto (hereinafter “Equipment” or “Item of Equipment”). The terms and
conditions hereof shall be deemed to form a part of each Equipment Schedule.
Each Equipment Schedule shall constitute a separate lease agreement
incorporating all of the terms and conditions hereof.

2.   TERM, RENTAL. The lease term and rental payments are specified in said
Equipment Schedule. Lessee’s obligation to make rental and other payments is
unconditional and rental payments shall be paid without defense, offset, or
counterclaim. The term shall commence on the date indicated on each Equipment
Schedule. All rents shall be paid at the office of Lessor in Salt Lake City or
at such other place as Lessor may hereafter designate.

3.   EQUIPMENT SCHEDULES. Lessor, in its sole discretion, from time to time, and
by mutual consent with Lessee, may lease other Equipment to Lessee, subject to
the terms and conditions contained in this Lease for such term and rental
payments as may be agreed, by execution of subsequent Equipment Schedules.
Lessor retains the right for any reason to decline any Equipment transaction
proposed by Lessee.

4.   OWNERSHIP. Title to the Equipment shall at all times remain in Lessor
except as set forth in this Lease or the Equipment Schedule. The Equipment is
and shall remain personal property, notwithstanding that the Equipment or any
part thereof may be or hereafter become in any manner affixed to or attached to
any real property or any building thereon. Lessee agrees to keep the Equipment
at the location set forth above or at such other location as specified in the
applicable Equipment Schedule, and will notify Lessor promptly in writing of and
prior to any change in the location to another of its business locations within
the United States, provided Lessee remains in possession and control of the
equipment. Lessee shall not locate or relocate any Equipment such that any third
party comes into possession or control thereof without Lessor’s prior written
consent; provided, however, that Lessor shall not unreasonably withhold its
consent to the location or relocation of Equipment to a third party co-location
or hosting facility. The parties intend that this Lease is a true lease and not
one intended as security under the Uniform Commercial Code (“UCC”). If this
Lease should constitute a lease intended as security, Lessee hereby grants
Lessor a security interest in the Equipment and any security deposit given to
Lessor by or on behalf of Lessee to secure payment and performance by Lessee
hereunder and Lessor shall have all rights and remedies under the UCC. Lessee
shall pay to Lessor an amount equal to all taxes paid, payable or required to be
collected by Lessor, however designated, which are levied or based on the
monthly rental or on the possession, use, operation, control, or value of the
Equipment, including, without limitation, state and local privilege or excise
taxes, sales and use taxes, property taxes, and taxes or charges based on gross
revenue, excluding taxes based on Lessor’s net income. Lessor shall invoice
Lessee for all such taxes and Lessee shall promptly remit to Lessor all such
taxes and charges within 30 days of receipt of such invoice from Lessor. Lessee
agrees to pay all penalties and interest resulting from its failure to timely
remit such taxes to Lessor. Charges for penalties and interest shall be paid by
Lessee within 30 days of receipt of an invoice from Lessor.   5.   DISCLAIMER,
WARRANTIES, DEFECTS, SHIPPING CHARGES. Lessor warrants that during the term of
this Lease, if no Event of Default

Initial Here

/s/ MH    has occurred and is continuing, Lessee’s use of the Equipment shall
not be interrupted by Lessor or anyone claiming solely through or under Lessor.
The warranty set forth in the preceding sentence is in lieu of all other
warranties of Lessor, whether written, oral, or implied; and Lessor shall not,
by virtue of having leased the Equipment or delivered any bill or bills of sale
pursuant to this Lease, or for any other reason be deemed to have made, and
Lessor hereby DISCLAIMS, ANY OTHER REPRESENTATION OR WARRANTY, EITHER EXPRESSED
OR IMPLIED, AS TO ANY MATTER WHATSOEVER, WITHOUT LIMITATION. The seller, method
of shipment, make, model, specifications, performance capacities, and all other
matters relating to the ordering, delivery, operation, and performance of each
Item of Equipment have been selected and determined by Lessee and Lessee agrees:

  (i)   ALL EQUIPMENT IS LEASED IN AN “AS IS” CONDITION. THE ENTIRE RISK AS TO
THE QUALITY AND PERFORMANCE OF THE EQUIPMENT IS WITH LESSEE. THIS DISCLAIMER AND
WARRANTY AGREEMENT IS EXPRESSLY IN LIEU OF ANY AND ALL REPRESENTATIONS AND
WARRANTIES EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR CONCERNING THE DESIGN OR CONDITION OF THE
EQUIPMENT, WHETHER ARISING FROM STATUTE, COMMON LAW, CUSTOM, OR OTHERWISE. NO
PERSON SHALL HAVE ANY AUTHORITY TO BIND LESSOR TO ANY REPRESENTATION OR
WARRANTY, INCLUDING THOSE REGARDING ANY TAX BENEFITS TO WHICH LESSEE MAY OR MAY
NOT BE ENTITLED, OTHER THAN THIS DISCLAIMER AND WARRANTY. LESSOR SHALL NOT BE
LIABLE FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES INCLUDING LOSS OF BUSINESS,
RESULTING FROM THE USE OF THE EQUIPMENT OR CAUSED BY ANY DEFECT, FAILURE, OR
MALFUNCTION OF THE EQUIPMENT WHETHER A CLAIM FOR SUCH DAMAGE IS BASED UPON
WARRANTY, CONTRACT, STRICT LIABILITY, NEGLIGENCE, OR OTHERWISE.     (ii)   TO
INDEMNIFY AND SAVE LESSOR HARMLESS FROM ANY AND ALL LIABILITY ATTRIBUTABLE TO
THE SELLER OF ANY ITEM OF EQUIPMENT.     (iii)   TO PAY ALL SHIPPING CHARGES AND
OTHER EXPENSES INCURRED IN CONNECTION WITH THE SHIPMENT OF THE EQUIPMENT BY THE
SELLER TO LESSEE AND TO BEAR ALL RISK OF LOSS THEREOF FROM AND AFTER THE DATE OF
THIS LEASE.     (iv)   LESSOR SHALL NOT BE LIABLE FOR AND LESSEE WILL BE LIABLE
FOR LOSS OR DAMAGE OCCASIONED BY ANY CAUSE, CIRCUMSTANCE, OR EVENT OF WHATSOEVER
NATURE, ARISING OUT OF THE ORDERING, MANUFACTURING, DELIVERY, OPERATION,
MAINTENANCE, OR PERFORMANCE OF THE EQUIPMENT, INCLUDING BUT NOT LIMITED TO THE
FACT THAT LESSOR HAS NOT INSPECTED THE EQUIPMENT. Nothing herein contained shall
be construed to deprive the Lessee of whatever rights Lessee may have against
parties other than the Lessor such as the supplier and the manufacturer of any
Equipment and Lessee agrees to look solely to such third parties with respect to
any and all claims concerning the Equipment. So long as Lessee is not in breach
or default of this Lease, Lessee may pursue such claims for the mutual benefit
of Lessor and Lessee.

  6.   LESSEE’S INSPECTION AND ACCEPTANCE. Execution of the delivery and
acceptance notice by Lessee shall conclusively establish that Lessee has
irrevocably accepted Equipment.     7.   LESSOR’S INSPECTION. Upon the request
of Lessor, Lessee shall advise Lessor as to the location of each Item of
Equipment, and shall, on at least 48 hours prior written notice, Lessee shall
make the Equipment available to Lessor for inspection during normal business
hours at the place where it is ordinarily located, and Lessee shall make
Lessee’s records pertaining specifically to the Equipment available to Lessor
for reasonable inspection.     8.   SUBLEASE AND ASSIGNMENT. Lessee will NOT
SUBLET, LEND, OR OTHERWISE RELINQUISH POSSESSION OF THE EQUIPMENT OR ASSIGN this
Lease or any of its rights hereunder without the prior written consent of
Lessor, which shall not be unreasonably withheld. In no event shall any
sublease, lending arrangement, or other relinquishment of possession of the
Equipment, or any assignment by Lessee of this Lease or any of its rights
hereunder, whether or not done with the knowledge or approval of Lessor, cause
Lessee’s obligations under this Lease to be discharged or diminished to any
extent, unless approved in writing by Lessor. Lessor may assign this Lease and
any or all rights it has hereunder without Lessee’s consent; provided, however,
that Lessor shall promptly notify Lessee of any such assignment. Lessee hereby
waives and agrees not to assert against assignee of Lessor any defense, set-off,
recoupment claim or counterclaim which Lessee has or may at any time have
against Lessor for any reason whatsoever. Any such assignment by Lessor shall
not change the Lessor’s duty nor increase the burden or risk imposed on the
Lessee under this Lease. For purposes of the Lease, the term “Lessor” shall
include any assignee of Lessor of this Lease or Lessor’s rights in the
Equipment, and such assignee shall have all of the rights but none of the
obligations under this Lease.     9.   MAINTENANCE, USE, AND COMPLIANCE WITH
LAWS. Lessee, at its own cost and expense, shall repair and maintain the
Equipment and comply with the Equipment manufacturer’s operating procedures and
warranty requirements so as to keep the Equipment in good operating condition,
ordinary wear and tear excepted. Lessee shall arrange and pay for any repairs
necessary in order for the manufacturer or qualified maintenance organization to
accept the Equipment under contract maintenance at the applicable standard
rates. Lessee may from time to time add parts or accessories to any Item of
Equipment provided that such addition does not impair the value or utility of
such Item of Equipment. Any parts or accessories added will become part of the
Equipment, except those which may be readily removed without damage to the
Equipment, and will be the property of Lessor, except those which may be readily
removed without damage to the equipment. Any parts or accessories removed by or
on behalf of Lessee from the

              Page 1 of 5   /s/ MH   Initial Here

 



--------------------------------------------------------------------------------



 



      Equipment shall be replaced with compatible parts or accessories in better
condition than the part or accessory so removed. Lessee shall use the Equipment
solely in the conduct of its business and shall use and maintain the Equipment
in conformity with all governmental laws, ordinances, regulations, requirements,
and rules and in accordance with general industry standards for the maintenance
of the equipment.     10.   MORTGAGE, LIENS, ETC. Lessee will not create, incur,
assume, or suffer to exist any mortgage, security interest, pledge, lien,
charge, encumbrance, or claim on or with respect to the Equipment, title
thereto, or any interest therein (and Lessee will promptly, at its own expense,
take such action as may be necessary to duly discharge any such mortgage,
security interest, pledge, lien, charge, encumbrance, or claim) except (a) the
respective rights of Lessor and Lessee as herein provided, (b) liens or
encumbrances which result from claims against Lessor (other than liens and
encumbrances arising from failure of Lessee to perform any of Lessee’s
obligations hereunder), (c ) liens for taxes either not yet due or being
contested in good faith and by appropriate proceedings, (d) inchoate
materialmen’s, mechanics’, workmen’s, repairmen’s, employee’s, or other like
liens arising in the ordinary course of business and not delinquent.     11.  
LOSS, DAMAGE, OR REPLACEMENT. In the event any Item of Equipment shall be lost,
stolen, destroyed, damaged beyond repair, or rendered permanently unfit for use,
Lessee shall remain obligated under this Lease, and this Lease will continue in
full force and effect. In such an event, Lessee may discharge its covenant to
pay rent by paying to Lessor within 30 days of loss, all rent plus all other
sums due under this Lease, together with the termination value of such
Equipment, which is the anticipated fair market value at the end of the lease
term, less the amount of recovery, if any, actually received by Lessor from any
insurance or otherwise resulting from such Equipment being lost, stolen,
destroyed, damaged beyond repair, or rendered permanently unfit for use. If any
one or more of the events enumerated in the first sentence of this section
occur, or if any Item of Equipment is replaced, Lessee shall promptly notify
Lessor in writing. If any Item of Equipment is damaged, but not beyond repair,
Lessee, at its own cost and expense, shall promptly repair such Item of
Equipment so that it will be in the same or better condition as it was before
the damage occurred. In the event that any Item of Equipment is replaced for any
reason it must be with comparable equipment in quality and workmanship to the
original Equipment. All new Equipment replacing any original Item of Equipment
shall become the property of Lessor and subject to this Lease and the applicable
Equipment Schedule. Lessee agrees to execute any documentation reasonably
required by Lessor to protect Lessor’s ownership in the new Equipment. All costs
of the new Equipment will be borne by Lessee and Lessee warrants to Lessor free
and clear title to the new Equipment.     12.   INSURANCE. Lessee shall, at its
own expense, maintain at all times from the time Lessee has an insurable
interest, public liability, property damage, and physical damage insurance in
amounts reasonably satisfactory to Lessor and with insurance companies
protecting Lessor as an additional insured and loss payee thereunder, and
providing for 30 day’s written notice to Lessor before any policy shall be
altered or canceled. Lessee shall promptly deliver to Lessor evidence of such
insurance coverage satisfactory to Lessor. Lessee covenants, warrants, and
represents that Lessee will not do any act or voluntarily suffer any act to be
done whereby any insurance required hereunder shall or may be suspended,
impaired, or defeated and that Lessee in no circumstances will suffer or permit
any Item of Equipment to be used or operated during any period under this Lease
when Lessor may be at risk for the risks protected against by the
above-described insurance without all said insurance being fully in effect.
Lessee shall make and file timely all claims, and Lessee may, unless Lessee is
then in default, settle and adjust all such claims. In the event of default by
Lessee, Lessee hereby irrevocably authorizes Lessor to make, settle, and adjust
claims under such policy or policies and to endorse the name of Lessee on any
check or another item of payment for the proceeds thereof.

     13. INDEMNITY.

  (a)   Lessee agrees and covenants to indemnify, hold harmless, and defend
Lessor and its employees, officers, directors, agents, and servants
(collectively, “Lessor’s Agents”) from any and all claims, actions, suits,
liabilities, damages, losses, costs, and expenses, including reasonable
attorney’s fees, (collectively, “Claims”) incurred or asserted against Lessor in
any way relating to, arising out of, or as the result of the manufacture,
purchase, acceptance or rejection, ownership, delivery, lease, possession, use,
condition, maintenance, sale, return, or other disposition hereunder of the
Equipment. The indemnity contained in this Section shall not extend to any Claim
caused by the gross negligence or willful misconduct of Lessor or Lessor’s
Agents. Specifically, without limiting the foregoing, Lessee shall indemnify and
hold Lessor harmless against all claims of trademark, patent and copyright
infringement, and of the wrongful use of trade secrets or proprietary
information in any form, against all claims for property damage, personal injury
or wrongful death, and against all claims that the Equipment or any part thereof
is or has become a fixture with respect to any real property. Lessee’s
obligations hereunder will survive the expiration of the Lease with respect to
events occurring or alleged to have occurred prior to the return of the
Equipment to Lessor at the end of the term of the applicable Equipment
Schedules.     (b)   If for any reason or under any circumstances, except as
provided for in paragraph (C) below, Lessor does not have or loses its right to
claim, is denied, or is required to recapture all or any portion of a Federal,
State, or Local income tax depreciation deduction or the applicable tax rate is
modified which reduces the economic benefit of the depreciation deduction with
respect to Equipment, then Lessee agrees to indemnify and pay Lessor a
supplemental rent with respect to each taxable year of Lessor in which a
Federal, State, or Local income tax depreciation deduction (“depreciation
deduction”) is unavailable, lost disallowed, reduced, or recaptured. The
depreciation deduction that is to be indemnified shall be based on Lessor’s cost
of Equipment, depreciated not below its salvage value and depreciated by a
method which Lessor is permitted at its discretion to use under Federal, State,
or Local income tax law, which includes applicable regulations. The supplemental
rent used to indemnify Lessor is the “financial loss” incurred by the Lessor,
plus the interest and penalties that are payable to the Federal, State, or Local
Government by Lessor in connection with the unavailability, loss, disallowance,
reduction, or recapture of the depreciation deduction. The “financial loss” is
equal to the increase in Lessor’s Federal, State, or Local income tax due to the
unavailability, loss, disallowance, reduction, or recapture of the depreciation
deduction, plus an amount that will allow, Lessor, after the payment of any
taxes, whether Federal, State, or Local government or other taxing authority in
the United States, resulting from the Lessor’s receipt of the “financial loss”
portion of the supplemental rent, to be fully compensated for the increase in
Lessor’s Federal, State, or Local income tax due to the unavailability, loss,
disallowance, reduction, or recapture of the depreciation deduction. For
purposes of this paragraph, the Federal income tax rate used to make any
calculation in this Section shall not exceed the maximum rate provided for in
the Internal Revenue Code for the applicable tax year of the Lessor.     (c)  
Notwithstanding anything to the contrary herein, Lessee shall have no liability
to Lessor for any loss which results from:

  (i)   an act or failure to act by Lessor, which act or failure to act causes
Lessor to lose the depreciation;     (ii)   Lessor having insufficient income to
benefit from the depreciation.

  (d)   Lessor agrees to notify Lessee promptly of any claim made by the
Internal Revenue Service against Lessor in respect to the disallowance of such
depreciation deductions or the recapture of depreciation which relates to
information which may be particularly within the knowledge of Lessor. Lessor
further agrees that, should all or any portion of the said depreciation
deductions be disallowed or such depreciation be recaptured as aforesaid, Lessor
will contest (including appeals of administrative determinations and adverse
court decisions and defending appeals of favorable decisions) the disallowance
or recapture if so requested by Lessee, provided that Lessee agrees to indemnify
and provide adequate security to Lessor for such indemnification obligation for
all Lessor’s costs and expenses, including reasonable attorney’s fees, in
connection with such contest.

  14.   SURRENDER. If the Lessee fails to exercise its Option to Purchase the
Equipment as defined in the Equipment Schedule or Schedules, the Lessee shall,
at its own cost and expense, deinstall, package, load, insure, and return the
Equipment unencumbered to Lessor at the address specified by Lessor, in the same
condition as received, reasonable wear and tear excepted. If requested by
Lessor, Lessee agrees (a) that Lessor may use, without cost to Lessor, Lessee’s
place of business for the purpose of owning, displaying, selling, leasing or
otherwise disposing of all or any of the Equipment for up to 30 days after
termination or expiration of the applicable Equipment. It is projected by Lessor
that under acceptable use and maintenance the Equipment subject to this lease
will have a Fair Market Value equal to the Purchase Option Price defined in the
Equipment Schedule or Schedules; if the equipment is returned, and its resell
value is less than the originally projected Fair Market Value, and the shortfall
is a due to excessive use, missing equipment and /or documentation, and/or
extraordinary wear and tear on the equipment, as solely determined by Lessor,
the Lessee will immediately pay the shortfall as a final rental payment. Except
as provided in this paragraph all terms and conditions of this Lease shall
continue. Rent payments shall continue at the rate set forth in the Equipment
Schedule or Schedules pertaining to the Equipment retained by Lessee. Rent paid
on a month to month basis shall not create any ownership rights in the Lessee in
the Equipment. Lessee shall arrange and pay for any repairs necessary in order
for the manufacturer or qualified maintenance organization to accept the
Equipment under contract maintenance at the applicable standard rates.     15.  
DEFAULT AND REMEDIES.

  (a)   Time is of the essence and the following events shall constitute Events
of Default:

  (i)   Lessee shall fail to make any rent or other payment to Lessor required
hereunder including payment of insurance, personal property taxes, other taxes,
fees, or assessments within 15 days after the same shall become due; or     (ii)
  Lessee shall fail to perform or observe any other covenant, condition, or
agreement to be performed or observed by it under this Lease or any Equipment
Schedules or amendments thereto and Lessee fails to cure within 15 days after
written notice from Lessor; or

              Page 2 of 5   /s/ MH   Initial Here

 



--------------------------------------------------------------------------------



 



  (iii)   Lessee shall make any representation or warranty to Lessor under this
Lease or any Equipment Schedules or amendments thereto, or furnish any document
or certificate to Lessor in connection therewith that shall prove to be
incorrect in any material respect at the time made; or     (iv)   Lessee does
not generally pay its debts as they become due, ceases to do business as a going
concern, or shall admit in writing its inability to pay its debts; or shall make
an assignment for benefit of creditors; or shall commence, or have commenced
against it, any case, proceeding, or action seeking to have an order for relief
entered on its behalf or against it as a debtor or to adjudicate it as bankrupt
or insolvent or seeking reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian, or other similar official for it
or for all or any part of its property; or to take any action in contemplation
of or to authorize any of the above actions; or     (v)   The occurrence of any
event described in (i),(ii),(iii),(iv), or (viii) with respect to any guarantor
or with respect to any other party liable to Lessor in the event of Lessee’s
nonpayment or nonperformance of this Lease, or any Equipment Schedules or
amendments thereto; or     (vi)   Lessee shall fail to promptly discharge any
mortgage, security interest, pledge, lien, charge, encumbrance, or claim as
described in section 10; or     (vii)   Lessee is in material default pursuant
to the provisions of any other agreement by and between Lessor and Lessee or
between Lessee and any of Lessor’s bank affiliates; or     (viii)   Lessee is in
default, and any applicable cure period has expired, under any material
agreement for the payment of money; or     (ix)   The merger, consolidation,
acquisition, liquidation, termination or dissolution of Lessee or any such
guarantor, if a corporation, partnership or other business association, that
would constitute a materially adverse effect on Lessee’s ability to perform its
obligations hereunder, or if Lessee or any such guarantor shall sell or turn
over the management or operation of all or any substantial portion of its
property, assets or business to any other person, corporation, partnership, or
other business associations, without prior written consent of Lessor; or     (x)
  The occurrence of any change in the financial condition of Lessee or Guarantor
that would have a material adverse effect on Lessee’s ability to perform its
hereunder or any guarantor’s ability to perform its obligations under its
guaranty.

  (b)   In the Event of Default, Lessor at its sole option shall have the right
to exercise concurrently or separately any one or more of the following
remedies, and without any election of remedies being deemed to have been made:

  (i)   With or without notice or demand, declare the entire rental (including
past due rent) plus all other sums due provided for under this Lease and each
and every Equipment Schedule hereto, plus the fair market value of the Equipment
to be immediately due and payable;     (ii)   With notice or demand and with or
without legal process, enter into the premises where any or all Items of
Equipment may be located and take possession of and remove the same. Any such
taking of possession shall not constitute termination of this Lease as to any or
all Items of Equipment unless Lessor expressly notifies Lessee in writing to
that effect. In the event of entry and repossession, Lessee hereby expressly
waives all rights to possession and all claims for damages or loss by reason of
such entry and repossession;     (iii)   Terminate this Lease and any Equipment
Schedules or amendments thereto and retain as damages all rents or other amounts
paid by Lessee;     (iv)   Lessor may lease the Equipment to any third party,
upon such terms and conditions as Lessor shall determine, or may sell the
Equipment at private or public sale, at which sale Lessor may be the purchaser.
In either of such events, there shall be due from Lessee and Lessee shall
immediately pay to Lessor the total unpaid rental plus all other sums provided
to be paid herein together with the fair market value of the Equipment less the
net proceeds of the sale or re-lease, net proceeds being defined as follows: the
cost basis of the new lease to any third person or the purchase price at said
sale, as the case may be, less all costs and expenses of Lessor in repossessing,
holding, re-leasing, transporting, repairing, selling, or otherwise handling the
Equipment;     (v)   Proceed by appropriate action either at law or in equity or
bankruptcy to enforce performance by Lessee of the applicable covenants of this
Lease or to recover damages for breach thereof; and     (vi)   Pursue any other
remedy available to Lessor at law or in equity.

  (c)   Upon the occurrence of an Event of Default all amounts remaining unpaid
shall accrue interest at the rate of twenty-one percent (21%) per annum both
before and after judgment.

  16.   COLLECTION CHARGES, RIGHT OF SET-OFF. Should Lessee fail to pay when due
any part of the rent herein provided or any other sum required to be paid to
Lessor by Lessee, Lessee shall pay to Lessor a reasonable late charge of five
percent (5%) of all payments due, together with all other expenses necessarily
incurred by reason of Lessee’s default. Lessee grants to Lessor a security
interest in and right of setoff against all of Lessee’s accounts (whether
checking, savings, or some other account) with Lessor or with any affiliate Bank
of Lessor (“Bank”) to the extent permitted by applicable law. This includes all
accounts Lessee holds jointly with someone else and all accounts Lessee may open
in the future. Upon the occurrence of any Event of Default, Lessor is hereby
authorized at any time and from time to time, without notice to Lessee (any such
notice being expressly waived by Lessee) to set off and apply any and all
deposits at any time held by Lessee or Bank to any obligation of Lessee under
this Lease and any Equipment Schedules. Lessor is also authorized to request
Bank to administratively freeze all such accounts to allow Lessor to protect
Lessor’s charge and setoff rights provided in this paragraph. In the event that
this Lease or any Equipment Schedule is assigned by Lessor, the assignee thereof
shall be entitled to the same rights of set off as Lessor for any and all
deposits (general or special, time or demand, provisional of final) at any time
held by such assignee against any obligations of Lessee.     17.   ADDITIONAL
FEES. In addition to the rent provided herein, Lessee agrees to pay to Lessor
reasonable fees for preparation of documents, filing and/or recording fees, plus
all other costs and expenses incurred by Lessor in recovering possession of the
Equipment or in, preparing, enforcing, or protecting Lessor’s rights under this
Lease or any Equipment Schedules, including but not limited to, all attorney’s
fees, all costs and expenses of obtaining abstracts and title reports, title
insurance, appraisals, foreclosure reports, and all costs incurred in
preserving, recovering, storing, or selling any Item of Equipment. Further,
Lessor may charge a Lease origination fee or Executory Fee which shall be
disclosed to Lessee prior to the execution of this Lease, or any Equipment
Schedules.     18.   PERFORMANCE OF LESSEE’S OBLIGATIONS BY LESSOR. In the event
that Lessee shall fail duly and promptly to perform any of its obligations under
this Lease or any Equipment Schedule, Lessor may, at its option, immediately or
at any time thereafter perform the same for the account of Lessee without
thereby waiving such default, and any amount paid for expenses or liability
incurred by Lessor in such performance, together with interest thereon at a rate
of twenty-one percent (21%) per annum, shall be payable by Lessee upon demand as
additional rent for the Equipment.     19.   NOTICES, REMEDIES, WAIVERS,
SUCCESSORS. All notices relating to this Lease or to any Equipment Schedule
shall be delivered in person to an office of Lessor or Lessee or shall be mailed
by United States mail postage prepaid to Lessor or Lessee at its respective
address shown above or at any later address last known to the sender. All
remedies of Lessor hereunder are cumulative and not alternative. A waiver of a
default shall not be a waiver of any other subsequent default. This Lease shall
be binding upon Lessor and Lessee and Lessee’s heirs, executors, administrators,
successors, and assigns and shall inure to the benefit of the successor and
assigns of Lessor.     20.   ARBITRATION DISCLOSURES.

     (a) ARBITRATION IS FINAL AND BINDING ON THE PARTIES AND SUBJECT TO ONLY
VERY LIMITED REVIEW BY A COURT.
     (b) IN ARBITRATION THE PARTIES ARE WAIVING THEIR RIGHT TO LITIGATE IN
COURT, INCLUDING THEIR RIGHT TO A JURY TRIAL.
     (c ) DISCOVERY IN ARBITRATION IS MORE LIMITED THAN DISCOVERY IN COURT.
     (d) ARBITRATORS ARE NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING IN THEIR AWARDS. THE RIGHT TO APPEAL OR TO SEEK MODIFICATION OF
ARBITRATORS’ RULINGS IS VERY LIMITED.
     (e) A PANEL OF ARBITRATORS MIGHT INCLUDE AN ARBITRATOR WHO IS OR WAS
AFFILIATED WITH THE BANKING OR LEASING INDUSTRY.

              Page 3 of 5   /s/ MH   Initial Here

 



--------------------------------------------------------------------------------



 



     (f) ARBITRATION WILL APPLY TO ALL DISPUTES BETWEEN TIIE PARTIES, NOT JUST
THOSE CONCERNING THIS AGREEMENT.
     (g) IF YOU HAVE QUESTIONS ABOUT ARBITRATION, CONSULT YOUR ATTORNEY OR THE
AMERICAN ARBITRATION ASSOCIATION.
     (i) Any claim or controversy (“Dispute”) between or among the parties and
their employees, agents, affiliates, and assigns, including, but not limited to,
Disputes arising out of or relating to this agreement, this arbitration
provision (“arbitration clause”), or any related agreements or instruments
relating hereto or delivered in connection herewith (“Related Agreements”), and
including, but not limited to, a Dispute based on or arising from am alleged
tort shall at the request of any party be resolved by binding arbitration in
accordance with the applicable arbitration rules of the American Arbitration
Association (the “Administrator”). The provisions of this arbitration clause
shall survive any termination amendment, or expiration of this agreement or
Related Agreements The provisions of this arbitration clause shall supersede any
prior arbitration agreement between or among the parties.
     (ii) The arbitration proceedings shall be conducted in a city mutually
agreed by the parties. Absent such an agreement arbitration will be conducted in
Salt Lake City, UT or such other place as may be determined by the
Administrator. The Administrator and the arbitrator(s) shall have the authority
to the extent practicable to take any action to require the arbitration
proceeding to be completed and the arbitrator(s)’ award issued within 150 days
of the filing of the Dispute with the Administrator. The arbitrator(s) shall
have the authority to impose sanctions on any party that fails to comply with
time periods imposed by the Administrator or the arbitrator(s), including the
sanction of summarily dismissing any Dispute or defense with prejudice. The
arbitrator(s) shall have the authority to resolve any Dispute regarding the
terms of this agreement, this arbitration clause, or Related Agreements,
including any claim or controversy regarding the arbitrability of any Dispute.
All limitations periods applicable to any Dispute or defense, whether by statute
or agreement, shall apply to anyarbitration proceeding hereunder and the
arbitrator(s) shall have the authority to decide whether any Dispute or defense
is barred by a limitations period and, if so, to summarily enter an award
dismissing any Dispute or defense on that basis The doctrines of compulsory
counterclaim, res judicata, and collateral estoppel shall apply to any
arbitration proceeding hereunder so that a party must state as a counterclaim in
the arbitration proceeding any claim or controversy which arises out of the
transaction or occurrence that is the subject matter of the Dispute. The
arbitrator(s) may in the arbitrator(s)’ discretion and at the request of any
party: (1) consolidate in a single arbitration proceeding any other claim
arising out of the same transaction involving another party to that transaction
that is bound by an arbitration clause with Lender, such as borrowers,
guarantors, sureties, and owners of collateral, and (2) consolidate or
administer multiple arbitration claims or controversies as a class action in
accordance with the provisions of Rule 23 of the Federal Rules of Civil
Procedure.
     (iii) The arbitrator(s) shall be selected in accordance with the rules of
the Administrator from panels maintained by the Administrator. A single
arbitrator shall have expertise in the subject matter of the Dispute. Where
three arbitrators conduct an arbitration proceeding, the Dispute shall be
decided by a majority vote of the three arbitrators, at least one of whom must
have expertise in the subject matter of the Dispute and at least one of whom
must be a practicing attorney. The arbitrator(s) shall award to the prevailing
party recovery of all costs and fees (including attorneys’ fees and costs,
arbitration administration fees and costs, and arbitrator(s)’ fees). The
arbitrator(s), either during the pendency of the arbitration proceeding or as
part of the arbitration award, also may grant provisional or ancillary remedies
including but not limited to an award of injunctive relief, foreclosure,
sequestration, attachment replevin, garnishment, or the appointment of a
receiver.
     (iv) Judgment upon an arbitration award may be entered in any court having
jurisdiction, subject to the following limitation: the arbitration award is
binding upon the parties only if the amount does not exceed Four Million Dollars
($4,000,000); if the award exceeds that limit, any party may demand the right to
a court trial. Such a demand must be filed with the Administrator within 30 days
following the date of the arbitration award; if such a demand is not made within
that time period, the amount of the arbitration award shall be binding. The
computation of the total amount of an arbitration award shall include amounts
awarded for attorneys’ fees and costs, arbitration administration fees and
costs, and arbitrator(s)’fees.
     (v) No provision of this arbitration clause, nor the exercise of any rights
hereunder, shall limit the right of any party to: (1) judicially or
nonjudicially foreclose against any real or personal property collateral or
other security; (2) exercise self-help remedies, including but not limited to
repossession and setoff rights, or (3) obtain from a court having jurisdiction
thereover any provisional or ancillary remedies including but not limited to
injunctive relief, foreclosure, sequestration, attachment, replevin,
garnishment, or the appointment of a receiver. Such rights can be exercised at
any time, before or after initiation of an arbitration proceeding, except to the
extent such action is contrary to the arbitration award. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration and any claim or controversy related to the exercise of such rights
shall be a Dispute to be resolved under the provisions of this arbitration
clause. Any party may initiate arbitration with the Administrator. If any party
desires to arbitrate a Dispute asserted against such party to a complaint,
counterclaim, cross-claim, or third-party complaint thereto, or in an answer or
other reply to any such pleading, such party must make an appropriate motion to
the trial court seeking to compel arbitration, which motion must be filed with
the court within 45 days of service of the pleading, or amendment thereto,
setting forth such Dispute. If arbitration is compelled after commencement of
litigation of a Dispute, the party obtaining an order compelling arbitration
shall commence arbitration and pay the Administrator’s filing fees and costs
within 45 days of entry of such order Failure to do so shall constitute an
agreement to proceed with litigation and waiver of the right to arbitrate.
     (vi) Notwithstanding the applicability of any other law to this agreement,
the arbitration clause, or Related Agreements between or among the parties, the
Federal Arbitration Act 9 U.S.C. § I et seq, shall apply to the construction and
interpretation of this arbitration clause If any provision of this arbitration
clause should be determined to be unenforceable, all other provisions of this
arbitration clause shall remain in full force and effect.

  21.   GOVERNING LAWS. This agreement shall be deemed to have been made and
executed in UTAH regardless of the order in which the signatures of the parties
shall be affixed hereto and shall be interpreted and the rights and liabilities
of the parties hereto determined in accordance with the laws of the State of
UTAH except as may be provided in Section 20.     22.   CONFLICT OF APPLICABLE
LAW. If any provision of this Lease or any Equipment Schedule is contrary to,
prohibited by, or deemed invalid under applicable laws or regulations of any
jurisdiction in which it is sought to be enforced, then such provision shall be
deemed inapplicable and deemed omitted but shall not invalidate the remaining
provisions hereof.     23.   STATEMENTS. The Lessee will timely file its
quarterly reports on Form 10-Q and annual reports on Form 10-K in accordance
with SEC rules and regulations, all prepared in accordance with generally
accepted accounting principles, and such other information respecting the
financial condition and operations of Lessee as Lessor may from time to time
reasonably request.     24.   UNIFORM COMMERCIAL CODE. At Lessor’s request,
Lessee shall execute and deliver to Lessor any document Lessor reasonably
believes will protect Lessor’s ownership interest in the Equipment under the
Uniform Commercial Code as adopted by the State of Utah or any other state where
Equipment is to be located. The execution and/or filing of any such document
shall not alter the parties’ respective interest in and rights to the Equipment.
Without limiting the foregoing, Lessee hereby authorizes and irrevocably
appoints Lessor as Lessee’s attorney in fact, with full power of substitution,
to execute and file any financing statement and other documents in all places
where reasonably necessary to protect Lessor’s interest in the Equipment.    
25.   LESSEE REPRESENTATIONS AND WARRANTIES. Lessee represents and warrants, and
shall be deemed to have made all of the representations and warranties as of the
date each respective Equipment Schedule is executed and delivered by Lessee, as
follows:

  (i)   Lessee is a corporation, duly organized, validly existing, and in good
standing under the laws of the state of its incorporation and in all
jurisdictions where the Equipment will be located or operated under the Lease.  
  (ii)   Lessee has all requisite power and authority to conduct its business,
to own and lease its properties and to enter into and perform all of its
obligations under the Lease.     (iii)   This Lease has been duly authorized by
Lessee and constitutes the valid, legal, and binding obligation of Lessee and is
enforceable in accordance with its terms.     (iv)   To Lessee’s knowledge no
event has occurred or is continuing which constitutes an Event of Default under
the Lease. There is no judicial or administrative action, suit, order, or
proceeding pending or to Lessee’s knowledge threatened against or affecting
Lessee or any guarantor before or by any court,

              Page 4 of 5   /s/ MH   Initial Here

 



--------------------------------------------------------------------------------



 



      administrative agency or other governmental authority which brings into
question the validity of the transaction contemplated by the Lease (or any
guarantee thereof) or which might materially impair the ability of Lessee or any
such guarantor to perform its obligations under the Lease or guarantee thereof.
    (v)   Lessee has no contingent or disputed liabilities or unrealized or
anticipated losses which in the aggregate are material or any material
commitments of an unusual or burdensome character;     (vi)   In addition to
notices required herein, Lessee shall promptly give notice in writing to Lessor
of (a) the occurrence of an Event of Default, or any condition, event or act
which with the giving of notice, failure to cure or the passage of time or all
the foregoing would constitute such an Event of Default; and (b) any change in
the name of business of Lessee, any change in its form, management or
organizational structure and any change in Lessee’s address of principal
location(s) of business.

  26.   NON-CANCELABLE LEASE. This Lease cannot be cancelled or terminated
except as expressly provided herein.     27.   ENTIRE AGREEMENT. This Lease
contains the entire agreement between the parties and may not be changed,
modified, terminated, or

Initial Here

/s/ MH     discharged except in writing and may not be contradicted by evidence
of any alleged prior on contemporaneous oral agreement. There are no promises,
terms, conditions, or obligations other than those contained herein; and this
Lease shall supersede all previous communications, representations, or
agreements, either verbal or written, between the parties hereto. This agreement
is, and is intended to be a lease, and Lessee does not acquire hereby any right,
title, or interest whatsoever, legal or equitable, in or to any of the Equipment
or the proceeds of the sale of any Equipment, except its interest as a lessee
hereunder. Each of Lessee’s obligations hereunder shall survive the expiration
of this Lease or any Equipment Schedule thereto.

     
 
  By execution hereof, the signer hereby certifies that he has read five pages
of this Agreement, and that he/she is duly authorized to execute this Lease on
behalf of the Lessee.
 
   
 
  Executed this 2nd day of March, 2007

           
 
      Omniture, Inc.
 
       
 
      Lessee
 
  By:   /s/ Michael S. Herring
Jenny Trimble
       
Witness
  Title:   CFO
 
       
 
       
 
  Print Name:   Michael S. Herring
 
       

             
State of Utah
    )      
 
  ) ss    
County of Utah
    )      
 
           
Subscribed and sworn to before me this 2nd day of March, 2007
             
 
          Jenny Trimble
 
           
 
          Notary Public  
 
          Orem, UT
 
           
 
          Residing at

Accepted this 5 day of March, 2007.

         
 
  ZIONS CREDIT CORPORATION    
 
       
 
  Lessor    
 
       
By:
  /s/ Norman Weldon    
 
       
 
  Norman Weldon    
Title:
  Vice President    
 
       

Rev: 3-18-03

              Page 5 of 5   /s/ MH  Initial Here

 



--------------------------------------------------------------------------------



 



Lease No: 0011995
Lease Date: March 2, 2007
LEASE COVENANT AGREEMENT
(Lease)
     This Agreement is executed by and between Omniture, Inc. (hereinafter
“Lessee”) and ZIONS CREDIT CORPORATION, (hereinafter “Lessor”).
     WHEREAS, Lessor has agreed to enter into a Master Finance Lease Agreement
No. 0011995 and all schedules attached thereto (hereinafter “Lease”) with
Omniture, Inc. or equipment to be used by Lessee in Lessee’s business; and
     WHEREAS, Lessor, as a condition to entering into such Lease transactions
has requested assurance from the Lessee that Lessee will have sufficient
resources to meet its obligations to Lessor; and
     WHEREAS, Lessee is willing to provide such assurances to Lessor to the
extent of the agreement set forth in paragraphs #1 and #2 below as well as the
other items described herein.
     NOW, THEREFORE, for value received, the receipt and sufficiency of which is
hereby acknowledged, Lessor and Lessee hereby agree as follows:
          1. During the term of said Lease, Lessee will not authorize or permit
its total cash balances to fall below $10,000,000 US dollars until the lease is
terminated. Accounting terms utilized in this paragraph shall be determined in
accordance with generally accepted accounting principles consistently applied.
          2. Lessee acknowledges that Lessee’s failure to comply with the terms
detailed above shall constitute an event of default in accordance with paragraph
#15 of the Master Lease Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement this 2nd day of
March, 2007.

           
 
      /s/ Michael S. Herring
 
       
 
      Lessee
 
       
 
       
Jenny Trimble
  By:   Michael S. Herring
 
                 
Witness
       
 
       
 
  Title:   CFO
 
       
 
       

     Accepted this 5th day of March, 2007.

         
 
  ZIONS CREDIT CORPORATION    
 
       
 
  Lessor    
 
       
By:
  /s/ Norman Weldon    
 
       
 
  Norman Weldon    
Title:
  Vice President    
 
       

 